Case: 21-1358    Document: 26     Page: 1   Filed: 10/12/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   MIKE R. LEVARIO,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1358
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-9109, Judge Michael P. Allen.
                 ______________________

                Decided: October 12, 2021
                 ______________________

    MIKE R. LEVARIO, San Antonio, TX, pro se.

     VIJAYA SURAMPUDI, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, ERIC P. BRUSKIN, ROBERT EDWARD
 KIRSCHMAN, JR.; AMANDA BLACKMON, BRIAN D. GRIFFIN,
 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.
                   ______________________
Case: 21-1358     Document: 26     Page: 2    Filed: 10/12/2021




 2                                     LEVARIO   v. MCDONOUGH




  Before TARANTO, CLEVENGER, and CHEN, Circuit Judges.
 PER CURIAM.
     Many years after completing his service in the Marine
 Corps, Mike R. Levario sought benefits from the Depart-
 ment of Veterans Affairs (VA) for residual effects of a cer-
 vical spine surgery conducted at a VA facility, as well as for
 a vocal cord condition and a throat condition. The relevant
 VA regional office (RO) and then the Board of Veterans’ Ap-
 peals denied the requested benefits, both under 38 U.S.C.
 § 1110 (service-connected disability based on wartime ser-
 vice) and under 38 U.S.C. § 1151 (compensation for disabil-
 ity from VA medical treatment). When Mr. Levario
 appealed the Board’s decision to the Court of Appeals for
 Veterans Claims (Veterans Court), that court dismissed
 the appeal as to Mr. Levario’s § 1110 claims and affirmed
 the Board’s denial as to his § 1151 claims. Levario v.
 Wilkie, No. 19-9109, 2020 WL 5200655 (Vet. App. Aug. 31,
 2020); Supplemental Appendix (SAppx.) 1–9. Mr. Levario
 now appeals to us. We must dismiss the appeal, because
 we lack jurisdiction to decide the issues he raises.
                               I
     We recite the background facts based on the factual
 findings and premises set forth by the Board and the Vet-
 erans Court, which (as noted infra) we lack jurisdiction to
 question in this case. Mr. Levario served in the Marine
 Corps from October 1971 to August 1974, a period of war.
 In May 2007, he sought treatment at a VA medical center
 for a cervical spine condition and underwent surgery at a
 VA facility. In 2011, Mr. Levario filed a claim for disability
 benefits, under 38 U.S.C. § 1110, for residuals from his cer-
 vical spine surgery, a vocal cord condition, and a throat
 condition, which he alleged were service connected.
     In June 2013, the relevant RO denied those claims,
 stating that there was no evidence that the cervical spine
Case: 21-1358    Document: 26      Page: 3    Filed: 10/12/2021




 LEVARIO   v. MCDONOUGH                                     3



 surgery, vocal cord condition, and throat condition were
 connected to his military service. SAppx. 38–39. Mr. Le-
 vario appealed to the Board. In a January 2019 decision,
 the Board found that Mr. Levario’s claims were more ap-
 propriately characterized as claims for compensation un-
 der 38 U.S.C. § 1151, which allows a veteran disabled
 because of VA medical treatment to receive compensation
 for a qualifying disability in specified circumstances in the
 same manner as if the disability were service connected.
 SAppx. 34. Accordingly, without reviewing the denial of
 the § 1110 claims, the Board remanded to the RO with in-
 structions to also “develop and adjudicate” Mr. Levario’s
 claims under § 1151. SAppx. 35.
     On remand, the RO obtained additional medical rec-
 ords and arranged for and received a VA medical opinion
 concerning Mr. Levario’s § 1151 claims. In August 2019,
 the RO denied Mr. Levario’s claims, finding that the claims
 did not meet the requirements for compensation under
 § 1151 and its implementing regulation, 38 C.F.R. § 3.361.
 Specifically, the RO found that the throat condition was re-
 lated to extrinsic compression of the esophagus, not to the
 spine surgery. SAppx. 29. The RO also found that, while
 there was evidence of a nerve injury that resulted in a tran-
 sient vocal cord condition following surgery, that condition
 had resolved, and, more generally, there was no evidence
 that it had resulted from carelessness, negligence, lack of
 proper skill, error in judgment, or similar instance of fault
 on the part of VA and no evidence that it was not reasona-
 bly foreseeable. SAppx. 28–29. The RO further noted the
 absence in this case of any other “residuals of spinal cord
 surgery.” SAppx. 28. Mr. Levario appealed the RO’s deci-
 sion to the Board, which in December 2019 affirmed both
 the August 2019 RO decision concerning the § 1151 claims
 and the June 2013 RO decision concerning the § 1110
 claims. SAppx. 13–23.
    Mr. Levario then appealed the Board’s decision to the
 Veterans Court, which issued a single-judge decision on
Case: 21-1358     Document: 26      Page: 4   Filed: 10/12/2021




 4                                     LEVARIO   v. MCDONOUGH



 August 31, 2020. The court dismissed the appeal concern-
 ing the § 1110 claims, finding Mr. Levario’s arguments too
 undeveloped to address. Levario, 2020 WL 5200655, at *2.
 The court affirmed the Board’s rejection of the § 1151
 claims, rejecting Mr. Levario’s arguments that the Board
 failed to ensure compliance with its January 2019 remand,
 improperly relied on the VA medical opinion, and did not
 sufficiently explain its decision. Id. at *2–4. On September
 29, 2020, a three-judge panel of the Veterans Court
 adopted the one-judge decision as the decision of the Veter-
 ans Court. SAppx. 1–2. Mr. Levario timely appealed.
                               II
      This court’s jurisdiction to review decisions of the Vet-
 erans Court, defined by 38 U.S.C. § 7292, is limited. We
 have jurisdiction to decide an appeal insofar as it presents
 a challenge to a Veterans Court’s decision regarding a rule
 of law, including a decision about the interpretation or va-
 lidity of any statute or regulation. Id. § 7292(a), (d)(1). We
 do not have jurisdiction to review a challenge to a factual
 determination or a challenge to the application of a law or
 regulation to the facts of a particular case, except to the
 extent that an appeal presents a constitutional issue. Id.
 § 7292(d)(2). Under those standards, Mr. Levario has not
 presented an issue that is within our jurisdiction.
     Mr. Levario has not shown that the Veterans Court ex-
 pressly or implicitly interpreted or ruled on the validity or
 interpretation of a statute or regulation or other rule of
 law. He questions many aspects of the Veterans Court’s
 decision. App. Inf. Br. at 4–7 (questioning the Veteran
 Court’s dismissal of the § 1110 claims); 1 id. at 1–2, 9–10



     1  It is unclear whether Mr. Levario contends that the
 Veterans Court was incorrect to conclude that he had not
 adequately presented arguments concerning the Board’s
 adjudication of his § 1110 claims or, instead, was incorrect
Case: 21-1358    Document: 26      Page: 5    Filed: 10/12/2021




 LEVARIO   v. MCDONOUGH                                     5



 (questioning the determination that the Board complied
 with the 2019 remand order, sufficiently explained its rea-
 soning, and permissibly relied on an adequate medical
 opinion); see also App. Inf. Reply Br. at 1–3 (elaborating on
 compliance with remand arguments); id. at 3–5 (question-
 ing the Veteran Court’s understanding of § 1151 and of 38
 C.F.R. § 3.102). Although he asserts that Veterans Court’s
 conclusions were “based on an incorrect understanding of
 the governing law,” App. Inf. Br. at 6, we see nothing be-
 yond challenges to the Veterans Court’s application of gov-
 erning legal standards to the facts of this case (or
 challenges to Board findings of fact)—challenges that are
 outside our jurisdiction where no constitutional issue is
 meaningfully presented.
      The Veterans Court applied the proper legal standard
 concerning the threshold for sufficiently developed argu-
 ments and determined that any appeal concerning § 1110
 claims for benefits for service-connected disabilities—to
 the extent Mr. Levario even raised such arguments—
 should be dismissed. Levario, 2020 WL 5200655, at *2.
 The Veterans Court also applied proper legal standards in
 affirming the Board’s § 1151 decision—concerning review
 of Board determinations of the adequacy of medical opin-
 ions, the right to compliance with a remand order, and the
 requirement that the Board provide adequate reasoning.
 Id. at *2–4. These types of determinations are either a “fac-
 tual determination” under § 7292(d)(2)(A) or the applica-
 tion of law to “the facts of a particular case” under
 § 7292(d)(2)(B) and thus not within this court’s appellate
 jurisdiction in the absence of a constitutional challenge.
 See, e.g., Dyment v. Principi, 287 F.3d 1377, 1381 (Fed. Cir.



 to address the § 1110 claims at all (since he had not in-
 cluded such claims in his notice of appeal to the Veterans
 Court). This distinction does not affect our determination
 that we lack jurisdiction.
Case: 21-1358     Document: 26      Page: 6    Filed: 10/12/2021




 6                                     LEVARIO   v. MCDONOUGH



 2002); Rascoe v. Wilkie, 842 F. App’x 568, 570–71 (Fed. Cir.
 2021); Smith v. McDonough, 856 F. App’x 297, 298–99 (Fed
 Cir. 2021); Sharkozy v. Shinseki, 524 F. App’x 694, 697
 (Fed. Cir. 2013).
     Mr. Levario has not stated a constitutional challenge.
 Citing Conroy v. Aniskoff, 507 U.S. 511, 514 (1993), Mr. Le-
 vario argues that the Veterans Court “[failed] to provide an
 accurate and complete written definition of 38 USC section
 1151 pursuant to . . . 38 CFR section 3.361.” App. Inf. Br.
 at 2, 8–9; see also App. Inf. Reply Br. at 3. He also repeats
 his arguments concerning alleged non-compliance with the
 Board’s 2019 remand order, App. Inf. Br. at 9; App. Inf.
 Suppl. Br. at 4–6; contends that the Board failed to con-
 sider all theories of entitlement, App. Inf. Br. at 9, 11; and
 argues that the Veterans Court intentionally ignored rele-
 vant questions of law, improperly relied on his lack of legal
 knowledge, and disregarded his constitutional and statu-
 tory rights to “fair and equal due process,” id. at 2, 11. But
 these bare invocations of constitutional labels do not give
 rise to a recognizable constitutional violation, and this is
 not a case where a constitutional claim is apparent in the
 absence of explanation. See Helfer v. West, 174 F.3d 1332,
 1335 (Fed. Cir. 1999) (holding there is no § 7292 jurisdic-
 tion based on bare invocation of constitutional label). Ac-
 cordingly, we must dismiss for lack of jurisdiction.
                              III
    For the foregoing reasons, Mr. Levario’s appeal is dis-
 missed.
     The parties shall bear their own costs.
                        DISMISSED